internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b name c area name d city e date dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an educational grant program called b the goal of b positive cultural impact on c in the city of d with respect to the arts through b you will make grants to any individual who can create an outdoor art installation such as a sculpture mural or other appropriate medium is to create a you will publicize the application process for b on your website as well as provide pertinent information to anyone who calls or emails to be eligible for consideration under b an individual must be able to create a sculpture or other work_of_art that is original durable and safe for public viewing in an unsupervised outdoor environment to apply for b an applicant must submit to you an artwork statement describing the proposed project the statement must also include the title of the proposed work the year the medium the size of the proposed work and the amount requested as well as a statement on how the proposed work will relate to or expand on current themes in their own work applicants will also need to submit high resolution images of the proposed artwork along with sketches and support images moreover applicants are required to include a plan for the transportation and installation of the proposed work as well as any details of any grants the applicant has received in the past for other installations a selection committee composed of your board members will select the recipient after your staff members have reviewed the application packages in selecting the recipient the selection committee will consider the applicant's biography and other examples of the applicant’s existing work furthermore relatives of members of the selection committee or of your officers directors or substantial contributors are not eligible for awards made under b you will base the number of grants upon how much money is available to award within your budget considering multi-year grants and your required_minimum_distribution you will determine the grant award amount using the overall budget of b and the amount requested as well as how much of your overall budget the grant would comprise recipients are required to submit a progress report at least twice a year generally about of the six months apart in addition recipients are required to submit a final report on e if a progress or following year after the grant term to provide pertinent information on b final report form is not submitted by requested due_date the recipient may not be eligible to receive future funding you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook appropriate supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58222y the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58222y e you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
